UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
LESTER JON RUSTON,                  )
                                    )
               Plaintiff,           )
                                    )
            v.                      ) Civil Action Nos.                10-0869 (PLF)
                                    )                                  10-0799 (PLF)
UNITED STATES SECRET SERVICE,       )                                  10-0872 (PLF)
                                    )                                  10-1382 (PLF)
               Defendant.           )                                  10-1489 (PLF)
____________________________________)


                                    MEMORANDUM OPINION

               By Order of November 4, 2010, the Court, having determined that plaintiff was an

abusive filer, vacated his in forma pauperis (“IFP”) status in all of his pending cases before the

undersigned judge and gave him 30 days to pay the $350 filing fee applicable to each case or

suffer dismissal of the case. On December 3, 2010, plaintiff filed a “Motion to Vacate Judgment

for Fraud Upon the Court Rule 60(b).” The motion is not appropriate because no judgment has

been entered in the pending cases. Nonetheless, the Court has considered plaintiff’s motion as

one for reconsideration of the order vacating his IFP status and finds no grounds for revisiting

that issue. In light of plaintiff’s failure to pay the filing fee within the time allowed, the Court

will dismiss each pending action. A separate Order accompanies this Memorandum Opinion.



                                               /s/_______________________
                                               PAUL L. FRIEDMAN
DATE:     December 9, 2010                     United States District Judge